

Exhibit 10.6


International Paper Company
Notice of Award under the
2018 Performance Share Plan (“PSP”)




NAME
ADDRESS
ADDRESS




Identification Number: Employee ID #


THIS CERTIFIES THAT, effective January 1, 2018, the Management Development and
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of International Paper Company (the “Company”) has authorized the grant (the
“Award”) of performance-based restricted stock units (“Performance Share Units”
or “PSUs”) to [NAME] (the “Participant”) under the terms and conditions of the
International Paper Company Amended and Restated 2009 Incentive Compensation
Plan (the “Plan”). The Award is subject to the Terms and Conditions on the
reverse side of this certificate.


Date of Award:     January 1, 2018


Target Number of PSUs:        [###]




Performance Period:    January 1, 2018 through December 31, 2020


The Committee has approved the target number of PSUs for this Award, which is
[XX]. The actual number of PSUs that the Participant may receive under this
Award will be based on the Company’s performance achievement over the 2018-2020
performance period. The Company’s performance achievement is based (i) 50% on
the Company’s absolute Return on Invested Capital (“ROIC”) and (ii) 50% on the
Company’s relative Total Shareholder Return (“TSR”) measured against the
Company’s TSR Peer Group. The actual number of PSUs that the Participant may
receive at the end of the 2018-2020 performance period may be greater or less
than the Participant’s target number of PSUs based on the Company’s actual
performance achievement. The actual number of PSUs to be paid to the Participant
at the end of the performance period may be reduced at the discretion of the
Committee.


Terms not otherwise defined in this certificate have the meaning assigned to
them in the Plan. In the event of any inconsistency between the Terms and
Conditions and the provisions of the Plan, the Plan will govern. By accepting
this Award, the Participant acknowledges receipt of a copy of the Company’s PSP
prospectus, represents that he or she is familiar with the terms and conditions
of the Plan and agrees to accept this Award subject to all the terms and
conditions of the Plan and of the Award.


IN WITNESS WHEREOF, the Company has caused this Award to be executed by its duly
authorized officer as of the 1st day of January, 2018.


International Paper Company




Mark S. Sutton
Chairman and Chief Executive Officer




    

--------------------------------------------------------------------------------






TERMS AND CONDITIONS OF AWARD


This Performance Share Plan award agreement is made between you, the
Participant, and International Paper Company, a New York corporation (the
“Company”), by direction of the Management Development and Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”). This award
(“Award”) is subject to the provisions of the Company’s Amended and Restated
2009 Incentive Compensation Plan (the “Plan”). Terms not defined herein are
defined in the Plan. This award agreement serves as your acceptance of the PSP
Award and the terms and conditions described in this award agreement.
1.
Compliance with Laws and Regulations. It is intended that this Award, and any
securities issued pursuant to this Award, will comply with all provisions of
federal and applicable state securities laws.

2.
Performance-Based Restricted Stock Units

(a)
All performance-based restricted stock units (“Performance Share Units” or
“PSUs”) issued under this Award will be contingently awarded with respect to the
specific three-year performance period (the “Performance Period”) as described
in the Notice of Award set forth on the reverse. PSUs may not be sold,
transferred, pledged or assigned at any time. You will be asked to file a
beneficiary designation form with the Company that names the beneficiary or
beneficiaries of the Award.

(b)
Payout of an Award is contingent solely upon the Company’s achievement of the
performance goals over the Performance Period, and not on individual
performance.

(c)
All dividend equivalent units accrued during the Performance Period will be
reinvested in additional PSUs (which will be allocated to the same Performance
Period and will be subject to being earned on the same basis as the original
Award).

3.
Payment of Withholding Taxes. Generally, to pay withholding taxes due on an
Award upon payout, the Company will reduce the number of PSUs paid to you by an
amount sufficient to pay statutorily required withholding taxes.

4.
Method of Determining Actual Award and Removal of Restrictions

(a)
As soon as practicable after the Performance Period, the number of PSUs to be
paid under this Award will be determined by the Committee. The decision by the
Committee will be final, conclusive and binding upon all parties, including the
Company, the shareowners and you. Following the Committee’s approval of the
payout, you will receive unrestricted shares of Company common stock equal to
the number of PSUs payable to you.

(b)
You will receive prorated PSUs in the following events: (i) termination of your
employment if you are eligible for a termination allowance (and, in the United
States, you sign the Company’s termination agreement and release in connection
with the payment of a termination allowance); (ii) termination of your
employment as a result of the Company’s divestiture of your business; (iii)
death; (iv) Disability; or (v) voluntary resignation after retirement
eligibility as defined under the Retirement Plan of the Company. In these
events, you (or, if applicable, your beneficiary or estate) will receive the
number of PSUs that would have been earned based on actual Company performance,
prorated based for your months of service during the Performance Period. Such
PSUs are payable at the same time and in the same form as otherwise payable
under the Plan.

(c)
Your Award will be forfeited and cancelled upon the following events: (i)
termination of your employment for Cause, (ii) in the United States, your
refusal to sign the Company’s termination agreement and release in connection
with the payment of a termination allowance, (iii) voluntary resignation before
retirement eligibility, (iv) violation of a Non-Competition, Non-Solicitation or
Confidentiality Agreement, (v) failure of an Executive Officer to provide
one-year’s notice of retirement, (vi) your Misconduct, or (vii) termination of
your employment on or before February 15 of the first year of the three-year
performance period for the Award.

(d)
Except as may be provided in a Change in Control Agreement, in the event of a
Change in Control of the Company, the Award will be treated as described in the
2018 Administrative Guidelines for the Plan.

(e)
In the event the Company’s financial statements are required to be restated as a
result of errors, omissions or fraud, the Company may recover all or a portion
of any Award with respect to any fiscal year of the Company the financial
results of which are negatively affected by such restatement.

5.
Changes in Stock. In the event of any stock dividend, split, reclassification or
other analogous change in capitalization, or any distribution (other than
regular cash dividends) to holders of the Company’s common stock, the Committee
will make such adjustments, if any, as it deems to be equitable in the number of
PSUs awarded to you.

6.
Other Terms and Conditions

(a)
The Board or the Committee may, at any time and from time to time, amend, modify
or terminate the Plan without shareowner approval, subject to certain
limitations described in the plan. Further, the granting of an Award is
discretionary by the Company. The Company may change the eligibility or other
provisions of the Plan with Committee approval at any time.

(b)
You (or your estate or beneficiary) will promptly provide all information
related to this Award that is requested by the Company for its tax returns.

(c)
You (and your surviving spouse, beneficiary, executor, administrator, heirs,
successors or assigns) hereby agree to accept as binding, conclusive and final
all decisions that are made by the Committee with respect to interpretations of
the terms and condition of the Plan or this Award and with respect to any
questions or disputes arising under the Plan or this Award.

(d)
Participation in the Plan and receipt of this Award will not give you any right
to a subsequent award, or any right to continued employment by the Company for
any period, nor will the granting of an Award give the Company any right to your
continued services for any period. You understand that this Award is in addition
to, and not a part of, your annual salary.

(e)
You agree that if execution of a Non-Competition and/or a Non-Solicitation
Agreement is required, this Award will be contingent upon your execution of such
agreement(s).





    